Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 102









The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 2, 8, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2019/221741.
	WO 2019/221741 discloses the following claimed subject matter:
Re-claim 1, a movement mechanism (24) for a movable body (100), comprising: a motor (22) including a rotation shaft (32); a supporting member (28), fig.4, 5; p.6, lines 19-25) configured to support the motor; an attachment member (28a) fixed to a base body portion (30) and to which the supporting member is attached; a driving pulley (26) coupled to the rotation shaft (32); a driven pulley (described as a second pulley obscured by the print head 12 and carriage 16 in fig. 1; see p.4, lines 4-25) attached to the base body portion; an endless belt (20) stretched between the driving pulley and the driven pulley; and the movable body attached to the endless belt, wherein the supporting member is configured to be pivotally movable about a position (40; p.7, lines 3-11) serving as a pivotal axis such that a distance 

Re-claim 2, wherein the supporting member includes, at an end portion on the side of the driven pulley, a stretching direction-side abutting portion (gear 36) abutting against the attachment member in the stretching direction, wherein the stretching direction-side abutting portion, and a stretching direction-side abutted portion of the attachment member (gear 34), constitute the pivotal axis, the stretching direction- side abutting portion abutting against the stretching direction- side abutted portion. (figs.7b, 7c)

Re-claim 8, wherein the supporting member includes, at an end portion in an intersecting direction intersecting the stretching direction, an intersecting direction-side abutting portion abutting against the attachment member, and the intersecting direction-side abutting portion abuts against an intersecting direction-side abutted portion of the attachment member. (figs.6a, 7a; see also claim 2 rejection)

Re-claim 9, a printing apparatus, comprising the movement mechanism according to claim 1, wherein the movable body includes a carriage (16) including a head (12) configured to discharge ink. (p.3, lines 17-18)
 	 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2019/221741.
WO 2019/221741 discloses elements of the instant claimed subject matter as noted above with the exception of wherein a plurality of pairs of the stretching direction-side abutting portion and the stretching direction-side abutted portion are provided to constitute the pivotal axis; wherein the supporting member is fastened to the attachment member at an opposite side of the driving pulley from the side of the driven pulley, in the stretching direction; wherein the supporting member is fastened to the attachment member at a plurality of locations, the supporting member being fastened at the opposite side of the driving pulley from the side of the driven pulley, in the stretching direction; wherein the supporting member is further fastened to the attachment member at the side of the driven pulley from the driving pulley, in the stretching direction; and wherein the motor, the supporting member, and the driving pulley are configured to be integrally movable and removable with respect to the attachment member.
Re-claim 3-6, WO 2019/221741 discloses the stretching direction-side abutting portion and the stretching direction-side abutted portion are provided to constitute the pivotal axis (described as gears 34, 36; figs.6a, 7a), and the supporting member being fastened to multiple locations (figs. 4, 5) with the exception that these portions being provided in multiple pairs and the supporting member being arranged on the side of the driven pulley.
However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide a plurality of pairs of the stretching direction-side abutting portion and the 
Further, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to rearrange the fastened supporting member to the driven pulley side of the carriage rod (18) , since it has been held that a mere rearrangement of elements without modification of the operation of the device involves only routine skill in the art.  In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).  
 Regarding claim 7, WO 2019/221741 discloses the instant claimed elements with exception that the elements being integrally moveable and removable.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made, since it has been held that making in one piece an article which has been formerly been formed in multiple pieces involves only routine skill in the art.  In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965). 
Pertinent Prior art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	U.S Application Pub. No. 2013/0194347 A1 to Terada.
Patent Application Information Retrieval (PAIR)
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-
Contact Information
Any inquiry concerning this communication should be directed to examiner Thinh Nguyen at telephone number (571) 272-2257. The examiner can generally be reached Mon-Fri 9:30AM – 6:00PM. The official fax phone number for the organization is (571) 273-8300. The examiner supervisor, Matthew Luu, can also be reached at (571) 272-7663.
/Thinh H Nguyen/
Primary Examiner, Art Unit 2853